OFFICE      OF   THE   ATTORNEY        GENERAL      OF     TEXAS
                                         AUSTIN




Honorable    Kla      Pike
County Attorney
Hartley County
Dalhart, Texas

Dear Sir:

                               Opinion   No. 0-M
                               lcdependent     ec

            ;:‘e have your lette                               uesting     our oplnlon
upon a question stated in sub

              Kay     the    Coun                             rusteea     transter
territory   rrom one                                          let to another
independect    school                                         fer la opposed by
the trusteee    of th                                         riot iroE which
such territor.y    is
majority of the qu




                                                from one school dlstrlct      and
                                             ,and further ProvldlnE for the
                                    s an? uelng, the latest   legislative
                                     is controlling   under the facts     set
                                    s statute among other things provides
as follows
                          ded further that before any portion     of any
                      any part thereof detached an election      shall
       be held at uhich the qualified     t&x ;~ayin~: voters oi such
       district   sou&t to be divided shall first      vote by a n;ajorlty
       vote to divide said district     and shall define    the part of
       said orlsinal   district   sdu@t to be detached;”
             Tze lax pertaining    to your question is fully~\ALBGU3SBd
Lr our opinion X0. O-275, written by ilonorable Cecil C. Cammck,
Fionorablo i-iilliaz J. R. Wng and t&is writer,     addressed to h‘onOr-
able Gilbert Smith, County Attorney,       Jones County, Uson,  Texas,
and approved in conference      by this Dopartnent;  a copy of said
opinion is enolosed herewith.
_I   .




         Honorable   King Fiks,    tags    2


                      Trusting    that    the above    satisfeotorlly           answers   your
         question,   we are

                                               Very truly   yours




                                                             ASSISTAXT




                                                                 0
         ERS :AxK
                                                                    APPROVED
                                                                     OPINION
         F;NCLOSURE                                                 COMMITTEE

                                                                    By    65%2&
                                                                         c**‘“Y4*